Citation Nr: 0919396	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-36 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to accrued benefits based upon the Veteran's 
application for entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active military service from September 1950 
to July 1954 and from January 1968 to June 1969.  He died in 
February 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2008 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The appellant testified at a February 2009 video-conference 
hearing.  At the hearing, the appellant submitted additional 
evidence with a waiver of initial RO consideration of the 
evidence.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In July and November 2006, the Veteran filed claims of 
entitlement to acquire specially adapted housing.

2.  The Veteran died in February 2007.  His eligibility for 
entitlement to acquire specially adapted housing had not been 
established prior to his death.

3.  In August 2007, the appellant filed a claim for accrued 
benefits.


CONCLUSION OF LAW

Entitlement to acquire specially adapted housing under 38 
U.S.C.A. § 2101(a) does not involve periodic monetary 
benefits, and is not payable to a surviving spouse as an 
accrued benefit.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 
3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, VA's 
duties to notify and assist are not applicable to the issue 
decided herein because the appeal turns on a matter of law 
and not on the underlying facts or development of the facts.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The 
VCAA can have no effect on appeals that are decided based on 
an interpretation of the law as opposed to a determination 
based on fact. See also Smith v. Gober, 14 Vet. App. 227 
(2000).  Consequently, the Board is not required to address 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

Analysis

The law and regulations governing claims for accrued benefits 
provide that, upon the death of a Veteran, a survivor 
claiming entitlement may be paid periodic monetary benefits 
to which the Veteran was entitled at the time of death, and 
which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the Veteran died.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008); see 
also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence 
in the file at date of death" means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims file on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2008).  

In July 2006, the Veteran filed an initial claim for of 
entitlement to acquire specially adapted housing under 38 
U.S.C.A. § 2101(a).  His claim was denied by a rating 
decision issued in August 2006.  He filed a notice of 
disagreement with the RO's decision in October 2006.  A 
statement of the case was eventually issued in January 2007.  
 
In November 2006, after submission of his notice of 
disagreement, but prior to the issuance of the January 2007 
statement of the case, the Veteran filed another claim of 
entitlement to acquire specially adapted housing under 38 
U.S.C.A. § 2101(a).  His claim was denied by a rating 
decision issued in February 2007.  The Veteran died in 
February 2007.  

Based on the procedural history as set forth above, a claim 
of entitlement to specially adapted housing was pending at 
the time of the Veteran's death.  Indeed, at the time of his 
death, the period within which to submit a timely substantive 
appeal on the August 2006 denial had not yet elapsed.

Although a claim of entitlement to specially adapted housing 
was pending at the time of the Veteran's death, there is no 
basis for a grant of such benefit on an accrued basis.  
Indeed, the Court has determined that financial assistance 
specially adapted housing is not a periodic monetary benefit 
for which accrued benefits may be authorized. Gillis v. West, 
11 Vet. App. 441 (1998); Pappalardo v. Brown, 6 Vet. App. 63 
(1993). As noted above, no certificate of eligibility had 
been issued with respect to either financial benefit prior to 
the veteran's death. Hence, the appellant's claims are denied 
as a matter of law. Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to accrued benefits based upon the Veteran's 
application for entitlement to specially adapted housing is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


